       Case 1:21-cv-00088-DMT-CRH Document 8 Filed 04/30/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jodie Moen,                           )
                                      )
               Plaintiff,             )               ORDER
                                      )
       vs.                            )
                                      )
Syngenta Crop Protection LLC,         )               Case No. 1:21-cv-088
et al.,                               )
                                      )
               Defendant.             )


       On April 29, 2021, the parties filed a “Joint Stipulation and Motion for Stay Pending

Potential Transfer of this Action by the Judicial Panel on Multidistrict Litigation.” The court

GRANTS the parties’ joint stipulation and motion (Doc. No. 7). The above-captioned action

shall be stayed pending the potential transfer of this case by the Judicial Panel on Multidistrict

Litigation.

       IT IS SO ORDERED.

       Dated this 30th day of April, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
